Case: 20-50170     Document: 00515687712         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               December 29, 2020
                                  No. 20-50170                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jill Ann Charpia, also known as Jill Charpia, also known as Jill
   A. Charpia, also known as Jill Hoops, also known as Jill A.
   Hoops, also known as Jill Tharpia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:12-CR-704-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jill Ann Charpia, formerly federal prisoner # 02076-380, pled guilty to
   making false statements in seeking funds from the United States Department
   of Defense (DOD), in violation of 18 U.S.C. § 1001(a)(1)–(3). As part of her


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50170      Document: 00515687712          Page: 2    Date Filed: 12/29/2020




                                    No. 20-50170


   sentence, the district court ordered her to pay $920,000 in restitution to a
   DOD unit, pursuant to the Mandatory Victims Restitution Act. She appeals
   the district court’s denial of her motion to quash a writ of garnishment related
   to that restitution order.
          An order denying a motion to quash a writ of garnishment is not a final
   order, and Charpia has not attempted to “meet [her] obligation to
   demonstrate [appellate] jurisdiction by adequately briefing the issue.”
   United States v. Branham, 690 F.3d 633, 635 (5th Cir. 2012); see 28 U.S.C.
   §§ 1291, 1292. Accordingly, we DISMISS her appeal without prejudice for
   lack of jurisdiction. See Branham, 690 F.3d at 636.




                                          2